174 P.3d 544 (2004)
2004 OK 64
In the Matter of SUSPENSION OF MEMBERS OF the OKLAHOMA BAR ASSOCIATION FOR NON-COMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR the YEAR 2003.
No. 4929.
Supreme Court of Oklahoma.
July 1, 2004.

ORDER OF SUSPENSION
This matter comes on before this Court for consideration of the Recommendation for Suspension submitted by the Board of Governors of the Oklahoma Bar Association, for suspension of members from membership in the Association and from the practice of law in the State of Oklahoma, as provided by the Rules of the Supreme Court for Mandatory Continuing Legal Education for failure to comply with such rules for the year 2003.
The Court having considered said Recommendation finds that each of the members of the Oklahoma Bar Association, named in the attached Exhibit, should be and is hereby suspended from membership in the Association and from the practice of law in the State of Oklahoma, as provided by the Rules of the Supreme Court for Mandatory Continuing Legal Education for failure to comply with such rules for the year 2003.
HODGES, LAVENDER, HARGRAVE, KAUGER, BOUDREAU, WINCHESTER, EDMONDSON, JJ., concur.
OPALA, V.C.J., not participating.


                         EXHIBIT
    Suzanne D. Alsaif                     OBA No. 17565
    9228 North MacAruthur Boulevard,
    Apartment D
    Oklahoma City, OK 73132
    Mary Kathryn Behlen                   OBA No. 11321
    2808 Lost Rock Trail
    Edmond, OK XXXXX-XXXX
    Barry Weldon Benefield                OBA No. 698
    129 West Commerce
*545
    Oklahoma City, OK 73109
    Robert Allen Benningfield             OBA No. 716
    4521 East Fifth Street
    Tulsa, OK 74112
    Richard Wayne Bohan                   OBA No. 11229
    8915 Red Cloud Road
    Houston, TX 77064
    David Allen Box                       OBA No. 1013
    1510 North Choctaw Avenue
    Claremore, OK XXXXX-XXXX
    Alford A. Bratcher                    OBA No. 13661
    R.R. 4 Box 224 G
    Duncan, OK XXXXX-XXXX
    Brian L.C. Breeding                   OBA No. 1096
    P.O. Box 26526
    West Haven, CT 06516
    Jeffrey Carlton Bumgardner            OBA No. 16479
    P.O. Box 9431
    Wichita, KS 67277
    Geoffrey Layton Burks                 OBA No. 18664
    1015 Providence Towers East
    5001 Spring Valley Road
    Dallas, TX 75244
    Dochele Burnett                       OBA No. 10749
    Westbrook Law Office
    820 West Tenth Street
    Austin, TX 78701-2065
    Keith Tulloss Childers                OBA No. 1657
    5017 Steanson # E
    Oklahoma City, OK 73112
    Andrew Rostyslav Chubaty              OBA No. 1681
    420 25th Avenue North
    St. Petersburg, FL XXXXX-XXXX
    Stephen Ferrell Clifton               OBA No. 13937
    P.O. Box 76014
    Oklahoma City, OK XXXXX-XXXX
    Loeva Jane Martin Cook                OBA No. 1870
    622 New Jersey Avenue
    Norfolk, VA 23508
    Craig Dodd                            OBA No. 2388
    P.O. Box 452342
    Grove, OK XXXXX-XXXX
    Charles C. Dunn Jr                    OBA No. 2542
    4930 East Sixth Street
    Tulsa, OK 74114
    Shane Mark Egan                       OBA No. 15545
*546
    Weil Gotshal & Manges Llp
    767 Fifth Avenue
    New York, N.Y. 10153
    Carolyn A. Farris                     OBA No. 13748
    12004 Cantle Road
    Oklahoma City, OK 73120
    George Warren Flippo                  OBA No. 2986
    4131 South Cincinnati
    Tulsa, OK 74105
    Janet Lynn Folsom                     OBA No. 18891
    1305 Ceres Drive
    Lafayette, CO 80026
    Cindy Ann Lopez Garcia                OBA No. 10648
    201 North First Street
    Harlingen, TX 78550-5522
    Gregory E Garstang                    OBA No. 3271
    7256 Fernmeadow
    Dallas, TX 75248
    Rene Thomas Goupillaud                OBA No. 3501
    12 Indian Pipe
    Dove Canyon, CA 92679-4206
    Tawnja Ann Gray                       OBA No. 16228
    Route 1 Box 50 A
    Binger, OK XXXXX-XXXX
    Daniel Ray Gripe                      OBA No. 3630
    111 North Main
    Yale, OK 74085
    Richard Alan Gurley                   OBA No. 10828
    1016 Grover Lane
    Norman, OK 73069
    Margaret Ann Harcourt                 OBA No. 14409
    100 East Main
    Norman, OK 73069
    Michael Charles Heathco               OBA No. 14580
    P.O. Box 406
    Lawton, OK XXXXX-XXXX
    William Harvey Hinkle                 OBA No. 4229
    1730 West Virgin Street
    Tulsa, OK XXXXX-XXXX
    Brett George Hughes                   OBA No. 4462
    Apartment 2080
    8218 South 77th East Avenue
    Tulsa, OK 74133
    Thomas Haskins Hull                   OBA No. 11039
    4665 South Columbia Avenue
    Tulsa, OK 74105
*547
    Steven Randall Jung                   OBA No. 18577
    5909 Northwest Expressway
    Suite 402
    Oklahoma City, OK 73132
    Thomas Wayne Kendall                  OBA No. 4954
    5716 Arrow Point Drive
    Plano, TX 75093
    Kimberly D. King-Hopkins              OBA No. 19025
    MD 41-3
    One Williams Center
    Tulsa, OK 74172
    Lisa Greeman Lowry                    OBA No. 14771
    1147 South Newport Avenue
    Tulsa, OK 74120
    Mark Douglas Mainprize                OBA No. 16268
    23804 East Tecumseh Avenue
    Catoosa, OK 74015
    Cameron Wayne Martin                  OBA No. 12052
    1445 East 33rd Street
    Tulsa, OK 74105
    Shirley Ann Marzan                    OBA No. 17092
    15889 Southwest 66th Terrace
    Miami, FL 33193
    Gerald Francis Meek                   OBA No. 18966
    P.O. Box 2961
    Fayetteville, NC XXXXX-XXXX
    John David Merritt                    OBA No. 18777
    Market Auditorium Ballroom
    311 South Klein Avenue
    OKC, OK 73108
    Howard Steven Miller                  OBA No. 6210
    6205 East 100th Street
    P.O. Box 55424
    Tulsa, OK XXXXX-XXXX
    Bruce L Morgan                        OBA No. 6378
    P.O. Box 1401
    Guthrie, OK 73044
    Robert Bryan Morrison                 OBA No. 17107
    2601 Valley Drive
    Searcy, AR 72143
    Eric Morrow                           OBA No. 16020
    9 Road 3775
    Farmington, NM XXXXX-XXXX
    Cecily Anne Murray                    OBA No. 18117
    211 North Robinson
    Suite 1700
    Oklahoma City, OK 73102
*548
    Stephen Mark Naslund                  OBA No. 13153
    1009 West Tenth Avenue
    Amarillo, TX 79101-3112
    Sanford Graham Palmer                 OBA No. 18978
    3908 Blueridge Drive
    The Colony, TX 75056
    Peter Gregory Pariseau                OBA No. 14863
    P.O. Box 35827
    Tulsa, OK XXXXX-XXXX
    Robert C Payden                       OBA No. 6980
    717 South Houston Suite 509
    Tulsa, OK 74127
    Eric Taylor Poston                    OBA No. 15069
    10443 North May Avenue # 615
    Oklahoma City, OK XXXXX-XXXX
    Dormeil Lynette Richardson-McDonald   OBA No. 15451
    6920 Colfax Road
    Cleveland, OH 44104
    William David Ridout                  OBA No. 7572
    6716 South Saint Louis Avenue
    Tulsa, OK 74136
    Scott Gerald Robelen                  OBA No. 14016
    10925 Fountain Boulevard
    Oklahoma City, OK 73170
    James Michael Rogers                  OBA No. 15049
    1333 E 37th Pl
    Tulsa, OK 74105
    James Carl Schlecht                   OBA No. 15619
    3034 Lacey
    Chickasha, OK XXXXX-XXXX
    Gregory Allan Scrivener               OBA No. 18139
    2250 Rippling Rill Street
    San Antonio, TX 78232-3918
    Dan Edward Silvius                    OBA No. 8244
    97 Gay Drive
    Ventura, CA 93003
    Larry Don Speer                       OBA No. 17142
    104 East Eufaula
    Norman, OK 73069
    Robert Wayne Stansel                  OBA No. 18607
    Tawwater & Slama LLP
    211 North Robinson Suite 1950
    Oklahoma City, OK 73102
    Walter G Stephenson                   OBA No. 10135
    2130 East 48th Street
    Tulsa, OK XXXXX-XXXX
*549
    James Fredrick Strothman              OBA No. 15849
    P.O. Box 891
    Clifton, CO 81520
    Deborah Ann Joseph Stumps             OBA No. 13300
    3324 East 100th Place
    Tulsa, OK 74137
    William David Tidholm                 OBA No. 9014
    1000 Louisiana, Suite 3400
    Houston, TX 77002
    Cynthia Merifield Tripodi             OBA No. 13734
    3000 North Edison Street
    Arlington, VA 22207
    Jeffery Dane Wagnon                   OBA No. 13609
    P.O. Box 1326
    Pawhuska, OK XXXXX-XXXX
    Joseph David Weinstock                OBA No. 19252
    1341 Yale Suite # 5
    Santa Monica, CA 90404
    Laurie Ann Welborn                    OBA No. 13538
    9806 Pleasant Road
    Daphne, AL 36526
    Richard Lee Weldon                    OBA No. 9463
    P.O. Box 60741
    Oklahoma City, OK XXXXX-XXXX
    Barbara Anne West                     OBA No. 18489
    300 36th Avenue Southwest # 538
    Norman, OK 73072
    William F. Westerman                  OBA No. 9502
    10409 Shepherds Crook Court
    Potomac, MD 20854
    John Matthew Whitworth                OBA No. 18157
    100 South Wheeler
    Sallisaw, OK XXXXX-XXXX
    Gary B. Wilcox                        OBA No. 11009
    4635 North 35th Street
    Arlington, VA 22207
    Michael Anthony Wilkinson             OBA No. 18621
    127 Northwest Tenth Street
    Oklahoma City, OK 73103
    James S. Wooley                       OBA No. 9881
    420 Greenridge Court
    Debary, FL 32713